DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Pilot-First Action Interview Office Action is responsive to communications filed on June 19, 2020 and the interview conducted on January 28, 2022.
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies the limitation of “predicting, with at least one processor, based on the account data, at least one of: (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date”, there is no written content as to how or what sequence of mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to predict a probability score or predict a preferred billing date, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
As such, claims 1, 8, and 15 (and dependent claims 2-8, 9-14, and 16-20) are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, with at least one processor from a verification system, an account verification response corresponding to an account verification request, wherein the account verification request is associated with an account identifier, and wherein the account identifier is associated with account data; 
predicting, with at least one processor, based on the account data, at least one of: (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date; and 
communicating, with at least one processor to a requesting system, the account verification response and the at least one of: (i) the probability score and (ii) the preferred billing date; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” to perform the “receiving”, “predicting”, and “communicating”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “predicting”, and “communicating” steps 
Claim 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-8, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-8, 9-14, and 16-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Grigg, U.S. Patent Application Publication Number 2018/0040064.
As per claim 1, Grigg explicitly teaches:  receiving, with at least one processor from a verification system, an account verification response corresponding to an account verification request, wherein the account verification request is associated with an account identifier, and wherein the account identifier is associated with account data; (Grigg 2018/0040064 at para. 72-74 and 314-316) ("Activation creates or assigns a unique identifier for the account (e.g., an AccountID), which is used for all services, and also when connecting the account to an accounting software system account. An AccountID is guaranteed to be unique and to persist, and is always the same for a given account (e.g., even if it's disconnected and reconnected). An AccountID may be included in the feed of transactions and may be allowed in the payment batch file format as the primary key. The AccountID may be an identifier that is already in use at the financial institution (including the account number), but security concerns recommend against using a credit card number or sensitive information as the AccountID.")
As per claim 2, Grigg explicitly teaches:  predicting, with at least one processor, based on the account data, at least one of: (i) a probability score including a probability of a future transaction associated with the account identifier being authorized and (ii) a preferred billing date associated with a probability of the future transaction associated with the account identifier being authorized on that preferred billing date; and (Grigg 2018/0040064 at paras. 98-100) (" In some example embodiments, the accounting platform, or action history system 100 herein, provides an accounts-receivable report showing the status of sales invoices, including the historical payment performance for the buyer. The report indicates the historical sales payment behavior for the partners of the entity, and this historical data may be used to predict payment performance. One example report is described below with reference to FIG. 7. The NPC is an action score based on a predictive model that utilizes a network view of contact payments in order to predict the likelihood of late payments.")
As per claim 3, Grigg explicitly teaches:  communicating, with at least one processor to a requesting system, the account verification response and the at least one of: (i) the probability score and (ii) the preferred billing date.  (Grigg at paras. 121-123)
As per claim 7, Grigg explicitly teaches:  wherein the verification system includes an issuer system, and wherein the requesting system includes at least one of a merchant system and an acquirer system.  (Grigg at paras. 94-96) ("In some example embodiments, the system 100 tracks the entity's transactions 512, both outward and inward communications, flowing from an account associated with the entity to other accounts and to communications initiated and sent by the entity. Further, the action history system 100 may also track interactions with bank servers 460 or other financial 
Claims 8-10 and 15-17 are substantially similar to claims 1-3, thus, they are rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 7, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Grigg, U.S. Patent Application Publication Number 2018/0040064; in view of Summerrow, U.S. Patent Application Publication Number 2012/0284183.
As per claim 4,

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grigg and Summerrow to provide wherein the account data is associated with at least one of: a type of a payment device associated with the account identifier, a reloadability associated with the payment device, a transaction history associated with the account identifier, an amount of recurring billing associated with the account identifier, an approval rate associated with the account identifier, an amount of time associated with the account identifier being active, an expiration date of the payment device, or any combination thereof because it allows for banking products that appeal to entry level customers and that do not result in financial losses to financial institutions.  (Summerrow at Abstract and paras. 3 and 14-20)
As per claim 6, Grigg does not explicitly teach, however, Summerrow does explicitly teach:  
wherein the future transaction includes a recurring transaction. (Summerrow 2012/0284183 at paras. 16-18 and 26-28 and 35-37 and Fig. 1) ("The methods and systems described herein, referred to as BankBox, provide predictable, low cost pricing, guardrails on spending, budget controls, and financial education, while designed to be a low cost solution to serve all markets of banking customers. BankBox includes a nonobvious combination of financial products, including a reloadable prepaid card, savings account or savings wallet, custom savings plan (e.g., including but not limited to one that saves the difference between a transaction amount and the next whole dollar amount), a contactless payment sticker, budget tools, online banking, online bill pay, convenience checks, and low monthly fees (e.g., $9/mo, or $4/mo with $1000 recurring 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grigg and Summerrow to provide wherein the future transaction includes a recurring transaction because it allows for banking products that appeal to entry level customers and that do not result in financial losses to financial institutions.  (Summerrow at Abstract and paras. 3 and 14-20)
Claims 11 and 18 are substantially similar to claim 4, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Grigg, U.S. Patent Application Publication Number 2018/0040064; in view of Liu, U.S. Patent Application Publication Number 2012/0284194.
As per claim 5,
Grigg does not explicitly teach, however, Liu does explicitly teach:  wherein the account verification request does not include a transaction amount.  (Liu 2012/0284194 at paras. 34-39) ("Once the user account has been set up, a user/card validation 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grigg and Liu to provide wherein the account verification request does not include a transaction amount because it allows for more efficient, less costly, and more secure system.  (Liu at Abstract and paras. 3 and 4-11)
Claim 12 is substantially similar to claim 5, thus, it is rejected on similar grounds.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Grigg, U.S. Patent Application Publication Number 2018/0040064; Summerrow, U.S. Patent Application Publication Number 2012/0284183; in view of Liu, U.S. Patent Application Publication Number 2012/0284194.
As per claim 19, Grigg does not explicitly teach, however, Summerrow does explicitly teach:  
wherein the future transaction includes a recurring transaction. (Summerrow 2012/0284183 at paras. 16-18 and 26-28 and 35-37 and Fig. 1) ("The methods and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grigg and Summerrow to provide wherein the future transaction includes a recurring transaction because it allows for banking products that appeal to entry level customers and that do not result in financial losses to financial institutions.  (Summerrow at Abstract and paras. 3 and 14-20)

Grigg and Summerrow do not explicitly teach, however, Liu does explicitly teach:  wherein the account verification request does not include a transaction amount.  (Liu 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grigg, Summerrow, and Liu to provide wherein the account verification request does not include a transaction amount because it allows for more efficient, less costly, and more secure system.  (Liu at Abstract and paras. 3 and 4-11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693 

/CHO KWONG/Primary Examiner, Art Unit 3698